Citation Nr: 0928204	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-38 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 






INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1968, September 1990 to June 1991, September 2001 to 
October 2001, and February 2002 to June 2002.  He also had 
multiple periods of active duty for training until his 
retirement from the U.S. Coast Guard Reserve in November 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that the Veteran also initiated an appeal of 
a denial of service connection for supraventricular 
tachycardia, but this issue was excluded from his VA Form 9.  
The Board will limit its consideration accordingly.


REMAND

The Veteran has claimed entitlement to service connection for 
bilateral hearing loss disability based on noise exposure 
during service.  

The Veteran's service treatment records indicate some hearing 
loss, though prior to 1981 he reported no hearing loss and 
audiology examinations were not performed.  

In February 1981, hearing loss was noted but was not 
sufficient to constitute a disability for VA purposes.  See 
38 C.F.R. § 3.385 (2008).  In May 2002, at separation from 
his last period of service, and again in a September 2003 
private examination, the Veteran was found to have hearing 
impairment that qualifies as a disability under § 3.385. 

The evidence suggests that the Veteran may also have been 
exposed to noise in his civilian career as a high school shop 
teacher. 

The RO ordered an audiology etiology examination for the 
Veteran in September 2005.  The record indicates that the 
Veteran contacted the RO in September 2005 to explain that he 
could not attend his scheduled VA examination and requested 
that the examination be rescheduled for January 2006.  He 
provided good cause for his inability to attend an 
examination until January 2006.

The record does not indicate that a VA examination was 
scheduled in January 2006 or any time after September 2005.  
The RO issued a Statement of the Case in October 2005, 
denying the Veteran's claim in part because he failed to 
attend the September 2005 examination.

The Veteran is competent to report noise exposure and 
symptoms of hearing loss during active duty.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  However, as a lay person, the Veteran 
is not qualified to render a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Veteran should be afforded a VA etiology examination. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the Veteran to be afforded an examination 
by an examiner with appropriate expertise 
to determine the nature and etiology of 
any current hearing loss disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  If the 
Veteran is found to have a hearing loss 
disability, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active duty and/or active duty 
for training, to include noise exposure 
during such service.  

The rationale for all opinions expressed 
must be provided. 

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
